Case 9:19-cv-81160-RS Document 168 Entered on FLSD Docket 02/21/2020 Page 1 of 4



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                            CASE NO: 9:19-CV-81160-RS

  APPLE INC.,


          Plaintiff,

  v.

  CORELLIUM, LLC,

        Defendant.
  _______________________________/

       DEFENDANT CORELLIUM’S MOTION FOR ENLARGEMENT OF PAGE LIMIT
       FOR DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF APPLE INC.’S
         MOTION FOR PROTECTIVE ORDER BARRING DEPOSITION OF CRAIG
             FEDERIGHI AND INCORPORATED MEMORANDUM OF LAW

          Defendant, CORELLIUM, LLC (“Corellium”), by and through the undersigned counsel,

  and pursuant to Local Rules 7.1 and 26.1 respectfully moves the Court for leave to enlarge the

  page limit imposed by the Court’s Order Setting Discovery Procedure [D.E. 34] by three (3) pages,

  and in support thereof, states as follows:

          1.          On October 4, 2019, this Court issued an Order Setting Discovery Procedure

  wherein it promulgated a five (5) page limit for all discovery motions filed in the above-captioned

  case. [D.E. 34].

          2.          On February 18, 2020, Plaintiff, APPLE INC. (“Apple”), filed its Motion for

  Protective Order Barring Deposition of Plaintiff’s Apex Employee and Incorporated Memorandum

  of Law [D.E. 158] (“Motion”).

          3.          Corellium currently seeks to submit to the Court its Response in Opposition to

  Plaintiff Apple’s Motion (“Response”). Corellium’s Response is currently due this coming

  Monday, February 24, 2020.

                                                                          1
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 168 Entered on FLSD Docket 02/21/2020 Page 2 of 4



         4.          While Corellium has made every effort to condense the issues and succinctly

  explain in five pages the dispute in its Response, it has become clear that Corellium needs

  additional pages to provide the Court with the argument and factual information the Court needs

  to make a proper determination on the issues. Accordingly, Corellium respectfully submits that

  the relief sought in this instant motion requesting an enlargement of the Court’s five-page limit on

  discovery motions is necessary to fully set out the bases upon which the Court should deny Apple’s

  Motion.

         5.          Corellium’s Response presents two brief legal arguments as to why the Court

  should deny Apple’s Motion, and it briefly summarizes the apex doctrine, its purpose, and its

  proper application. Each of the foregoing items Corellium believes are pertinent and necessary for

  the Court’s consideration when ruling on Apple’s Motion. However, Corellium must also provide

  the several factual bases showing Mr. Federighi’s material personal involvement with the

  underlying facts from which this case stems, including why the Affidavit he supplied fails to show

  the entire story. Indeed, if Mr. Federighi is so busy and managing so many employees to be

  bothered with a deposition, then why would he take time out of his busy day to attend a supposedly

  meaningless and inconsequential one-on-one meeting with Corellium, just to chat pleasantries?

  Indeed, Corellium flew across the country for this allegedly inconsequential meeting and prepared

  heavily for it. The fact is, this meeting, as well as Mr. Federighi’s decision-making about, and

  involvement with, the underlying facts, is anything but inconsequential. Corellium intends to

  present some of the evidence to the Court reflecting Mr. Federighi’s involvement, but five pages

  has shown to be too restrictive, even after Corellium’s internal efforts to trim the draft Response.

         6.          Corellium is fully cognizant of the latitude it is seeking in light of the page-limit

  instructed by the Court’s Order Setting Discovery Procedure. However, an enlargement of the


                                                                         2
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 168 Entered on FLSD Docket 02/21/2020 Page 3 of 4



  Court’s five page-limit for discovery motions is warranted so that Corellium may accurately and

  comprehensively depict the facts and issues, as well as applicable law relevant to Corellium’s

  Response.

         7.          Accordingly, Corellium requests this Court to grant this instant motion to enlarge

  the page limit by three pages for Corellium’s Response so that the Court may receive and take into

  consideration all pertinent information necessary to make a sound judgment on Apple’s Motion.

         WHEREFORE, Defendant Corellium, LLC respectfully requests the Court enter the

  proposed Order, attached hereto as Exhibit 1, permitting the three enlarged pages for Corellium’s

  Response in Opposition to Plaintiff Apple’s Motion as requested herein, and grant any further

  relief this Court deems proper.

                              CERTIFICATE OF GOOD FAITH CONFERENCE

         I HEREBY CERTIFY, pursuant to Local Rule 7.1(a)(3)(A), that counsel for the movant

  conferred via telephone call with counsel for the Plaintiff on February 21, 2020, however, counsel

  for the Plaintiff advised that they do not take a position on the relief sought. It was discussed that

  if Plaintiff needs a reciprocal enlargement in preparing its anticipated Reply, the undersigned

  would not oppose.

                                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 21st day of February, 2020, a true and correct copy of
  the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,
  which will send notice of electronic filing to all counsel of record.


  Dated: February 21, 2020                                            Respectfully submitted,


                                                                COLE, SCOTT & KISSANE, P.A.
                                                                Counsel for Defendant CORELLIUM, LLC
                                                                Esperante Building
                                                                222 Lakeview Avenue, Suite 120
                                                                         3
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 168 Entered on FLSD Docket 02/21/2020 Page 4 of 4



                                                           West Palm Beach, Florida 33401
                                                           Telephone (561) 612-3459
                                                           Facsimile (561) 683-8977
                                                           Primary e-mail: justin.levine@csklegal.com
                                                           Secondary e-mail: lizza.constantine@csklegal.com

                                                  By: s/ Justin B. Levine
                                                      JONATHAN VINE
                                                      Florida Bar. No.: 10966
                                                      JUSTIN B. LEVINE
                                                      Florida Bar No.: 106463
                                                      LIZZA C. CONSTANTINE
                                                      Florida Bar No.: 1002945

                                                               and

                                                          NORTON ROSE FULBRIGHT
                                                          Counsel for Defendant
                                                          2200 Ross Ave.
                                                          Dallas, Texas 75201
                                                          Telephone (214) 855-8000
                                                          Facsimile (214) 855-8200
                                                          Brett Govett, Pro hac vice
                                                          E-mail: brett.govett@nortonrosefulbright.com
                                                          Robert Greeson, Pro hac vice
                                                          E-mail: robert.greeson@ nortonrosefulbright.com
                                                          Jackie Baker, Pro hac vice
                                                          E-mail: jackie.baker@nortonrosefulbright.com




                                                                    4
                                               COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
